SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) – October 22, 2007 CAPRIUS, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-11914 22-2457487 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One University Plaza, Suite 400, Hackensack, New Jersey 07601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code - (201) 342-0900 Item 8.01Other Events On October 22, 2007, Caprius, Inc. issued a press release announcing that its subsidiary, M.C.M. Environmental Technologies, Inc. (“MCM”), delivered 19 SteriMed Systems to both new and existing customers during September 2007. These deliveries were equivalent to the number of SteriMed Systems delivered during Fiscal 2006.The Company further announced that MCM has received orders for an additional 21 SteriMed Systems.These orders have contributed to the strong backlog MCM will carry into Fiscal 2008. A copy of the press release is attached as an exhibit to this Report. Item 9.01Financial Statements and Exhibits (c)99.1Press Release, dated October 22, 2007 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAPRIUS, INC. /s/Jonathan Joels Jonathan Joels, Treasurer and CFO Dated:October 23, 2007 3 Exhibit Index Exhibit Number Exhibit 99.1 Press Release of Caprius, Inc. dated October 22, 2007 4
